Title: Arthur Lee to Franklin and Silas Deane, 16 March 1777
From: Lee, Arthur
To: Franklin, Benjamin,Deane, Silas


Dear Sirs:
Vitoria March 16th. 1777
I have receivd an answer from the Court, thro the Duke de Grimaldi, to this effect. That the reasons for wishing me not to come to Madrid are insuperable. That the States may depend on the sincere desire of Spain to see their Liberties establishd and to assist them as far as his own situation will permit. For this purpose I had only to direct the House of Gardoqui to supply us by every opportunity with whatever Spain offers [us] for our use. That 3000 Barrels of powder and some cloathing were deposited at N. Orleans for us, that we shoud be receivd at the Havannah as the most favord Nation, and that the Count d’Aranda woud have directions to supply me with credit upon Holland.
I asked to what amount. He replyd that was not settled, nor coud be, till they heard of my acquiescence, which he was to announce immediately, and then I might rely upon the directions being at Paris by the 1st. of next month. He desird I might not even go to Bilboa, as that woud occasion the Port, which was now unobservd, to be watchd, and render the supplies more precarious.
I am now settling a Cargo with Mr. Gardoqui, which is to be dispatchd as soon as possible. This will keep me here till the 21st. and I shall be at Bordeau the 26th. where I may hear from you if necessary, and if you write I beg to know where I may find you in Paris where I expect to be on the 2d. or 3d.
Mr. Gardoqui informs me that he has orders to load the three vessels at Bilboa entirely with Salt. I shall however recommend to all the Captains the receiving such Supplies for the general Congress, as he shall send. One of the Captains reports, that Genl. Washington had offerd to exchange three hessian Officers for Genl. Lee which Howe refusd, and had so disgusted the hessian troops that they threatnd to lay down their arms.
I desird the Duke’s opinion relative to our right to demand the Vessels betrayd to England, and to remonstrate against the States general granting a passage. He said he thought we shoud succeed in neither, because, as he conceivd the practice of Nations woud justify both England and Holland, but more especially as our independency was not yet acknowlegd.
I was particular with the Duke, that the credit shoud be to all or any of us, so that if any accident shoud happen to me upon the road, the business might not be delayd. I have the honor to be, with the greatest consideration, dear Sirs, your most obedient Servant
Arthur Lee

N.B. I have not receivd a single Letter either from Paris or Madrid, since I left Bordeau. Will you be considering whether I can be of service at Florence or at Berlin, that I may not be idle?

 
Addressed: The / Honble / B. Franklin & S. Dean Esqrs.
Notations: A Lee March 16. 77. to BF & SD. Victoria / Mr. Lee / Letters from A. Lee to BF. & SD.
